DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,798,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims and a patented species claim anticipates the pending genus claim.					Regarding pending claim 1, the pending claim includes the same limitations as the patent claim, where an apparatus in an inactive state receives a paging message, where the paging message can include first identity or second identity and identity of an anchor access network device and sending a first or second request message according to what identity is in the paging message.  The pending claim is missing a couple of limitations in the patent claim such as clearing by the terminal device, stored context information and the limitation wherein the second identity of the terminal device identifies the terminal device and the identity of the anchor access network device identifies the anchor access network device.  The dependent claims in the pending application match the dependent claims in the patent.  The pending claims include apparatus and computer readable medium version of the claims as does the patent claims.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US 2019/0174571, hereinafter Deenoo, claiming priority date of provisional applications 62/442,109, 62/400,837 and 62/372,973), in view of Chou et al (US .

Regarding claim 1, Deenoo discloses a communication method for an apparatus in an inactive state, comprising: receiving a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); determining whether a content carried in the paging message comprises a first identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the first identity of the apparatus, sending a first request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the first request message is a connection establishment request message carrying a non-access stratum (NAS) identifier identifying the apparatus in a core network (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243].  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);						but does not disclose determining the content carried in the paging message comprises a second identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the second identity of the apparatus and the identity of the anchor access network device, sending a second request message to the first access network device, wherein the second request message carries information of the second identity of the apparatus and information of the identity of the anchor access network device.  Chou disclose the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chou in the system of Deenoo in order to allow for efficient packet delivery in an RRC inactive state to reduce signaling overhead and power consumption;				nor discloses the UE enters idle state when receiving the paging with first identity.  Lee discloses an indicator is received in a paging message, Para [0010], with UE ID such as IMSI or S-TMSI, Para [0009] and the indicator moves the UE from inactive to idle state, Para [0006] or page 17 from provisional application 62/417,339.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Deenoo in view with Chou in order to prevent the eNB from storing to many UE contexts for inactive UEs and to keep eNB and UE in sync with regards to what state the UE is in.
Regarding claims 3, 10 and 17, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, but not wherein the second identity of the apparatus is an identity of the apparatus in the anchor access network device.  Chou discloses the base station can configure the UE with a UE specific ID, Para [0131], UE ID identifies the UE.
Regarding claims 4, 11 and 18, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, further comprising: establishing, based on the first request message, a connection to the first access network device (WTRU reconnects to the radio access node, Para [0132], reconnecting procedure, Para [0210]).
Regarding claims 5, 12 and 19, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, wherein the second request message is a connection resume message (RRC resume message, Para [0210]), and the method further comprising: resuming, based on the second request message, a connection to the first access network device (RRC connection resume is used for reconnection in LTE, Para [0314]).
Regarding claims 7, 14 and 21, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, wherein the first access network device is corresponding to a cell in which the apparatus is this can be the case where the WTRU is stationary and the cell is the same, where the WTRU is located, Para [0290]).
Regarding claim 8, Deenoo discloses an apparatus (WTRU, Fig. 1b), comprising a transceiver and a processor (transceiver and processor, Fig. 1b), wherein the apparatus is in an inactive state, the transceiver is configured to receive a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); the processor is configured to  determine whether a content carried in the paging message comprises a first identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the first identity of the apparatus, sending a first request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the first request message is a connection establishment request message carrying a non-access stratum (NAS) identifier identifying the apparatus in a core network (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243].  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);											but does not disclose determining the content carried in the paging message comprises a second identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the second identity of the apparatus and the identity of the anchor access network device, sending a second request message to the first access network device, wherein the second request message carries information of the second identity of the apparatus and information of the identity of the anchor access network device.  Chou disclose the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB;			nor discloses the UE enter idle state when sending the first request message.  Lee discloses an indicator is received in a paging message, Para [0010], with UE ID such as IMSI or S-TMSI, Para [0009] and the indicator moves the UE from inactive to idle state, Para [0006] or page 17 from provisional application 62/417,339.  
Regarding claim 15, Deenoo discloses a non-transitory computer readable storage medium (computer readable medium, Para [0523]) storing instructions therein, wherein when the instructions are executed by a processor in an apparatus, the following operations are performed: receiving a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); determining whether a content carried in the paging message comprises a first identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the first identity of the apparatus, sending a first request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the first request message is a connection establishment request message carrying a non-access stratum (NAS) identifier identifying the apparatus in a core network (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243].  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);						but does not disclose determining the content carried in the paging message comprises a second identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the second identity of the apparatus and the identity of the anchor access network device, sending a second request message to the first access network device, wherein the the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB;			nor discloses the UE enter idle state when sending the first request message.  Lee discloses an indicator is received in a paging message, Para [0010], with UE ID such as IMSI or S-TMSI, Para [0009] and the indicator moves the UE from inactive to idle state, Para [0006] or page 17 from provisional application 62/417,339.  


Allowable Subject Matter
Claims 2, 6, 9, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461